DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 8-9, 11-16, and 18-19 are pending (claim set as filed on 12/10/2021).
Applicant’s election with traverse of Group I, drawn to the method claims, in the reply filed on 06/17/2020 is acknowledged. Claim 16, drawn to the product claim, is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Therefore, method claims 1, 8-9, 11-15, and 18-19 are presented for examination.

Priority
	This application filed on 08/14/2018 claims a foreign priority (WO) US2017/047497 filed on 08/18/2017. Therefore, the effective filing date is 08/18/2017.

Withdrawal of Rejections
The response and amendments filed on 12/10/2021 are acknowledged. Any previously applied minor objections and/or minor rejections (i.e. formal matters), not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formality corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s 
Briefly, the previously applied §112(a) new matter claim rejection from the last office action has been withdrawn necessitated by Applicant’s deletion of the phrase “wherein the detergent composition comprises a polymeric hueing dye” and thereby, the prior art reference of Prabhat is no longer applicable.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8-9, 11-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cervin (US 2009/0311395 A1) in view of Barnabas (US 2012/0252716 A1) - previously cited references.
Cervin’s general disclosure relates to an enzyme system that efficiently generates peracetic acid in aqueous solution for use in decontamination applications (see abstract & ¶ [0002]).
Regarding claim 1, Cervin teaches the system comprises an ester substrate, a hydrogen peroxide, and at least one acyl transferase (see [0004]-[0007]). Cervin teaches method for decontamination comprising the steps of: a) providing an item in need of decontamination, and at least one system for generation of peracid in aqueous solution, suitable for use in decontamination; b) generating said peracid in aqueous solution; and c) exposing said item to said peracid in aqueous solution under conditions such that the item is decontaminated (see ¶ in situ. In addition, the careful sequential addition of ingredients, peracid extraction, and removal of enzymes by filtration typical of current methods are avoided by the present invention (see ¶ [0017]-[0018], [0021]). Cervin discloses the item in need of decontamination is selected from hard surfaces, fabrics, food, feed, apparel, rugs, carpets, textiles, and medical instruments (see ¶ [0011]-[0012], [0033]). Cervin teaches the acyl transferase comprises 2 ppm (see Figures 1-3 & ¶ [0101]-[0108]). Cervin teaches a system that is capable of functioning over a wide temperature range (e.g., from about 16°C to about 60°C) (see ¶ [0008], [0086]). 
Regarding claims 8-9, Cervin teaches the system comprises a hydrogen peroxide source and further comprises at least one enzymatic hydrogen peroxide generation system (see ¶ [0010]).
Regarding claims 11-12, Cervin discloses detergent compositions (e.g., liquid and/or solid laundry detergents and fine fabric detergents; hard surface cleaning formulations, such as for glass, wood, ceramic and metal counter tops and windows; carpet cleaners; oven cleaners; fabric fresheners; fabric softeners; and textile and laundry pre-spotters, as well as dish detergents) (see ¶ [0034]-[0036]). Cervin discloses the detergent composition comprises an enzyme amount of 0.00001 to 5 weight percent, and more preferably 0.02 to 3 weight percent (see ¶ [0091]).
Regarding claims 13-14, Cervin teaches the system also comprises at least one detergent, while in still further embodiments, the system also comprises at least one surfactant including anionic detergents, cationic detergents, nonionic detergents (see ¶ [0005], [0057]). Suitable adjunct materials include surfactants, builders, chelating agents, dye transfer inhibiting agents, deposition aids, dispersants, corrosion inhibitors, additional enzymes, and enzyme stabilizers, 
Regarding claim 15, Cervin teaches the term “fabric” encompasses any textile material. Thus, it is intended that the term encompass garments, as well as fabrics, yarns, fibers, non-woven materials, natural materials, synthetic materials, and any other textile material (see ¶ [0039]-[0042]).
However, Cervin does not teach: wherein the ester containing compound is deposited on the fabric in a pre-treatment step comprising washing the fabric in a previous washing machine cycle with a detergent composition comprising the ester-containing compound, wherein the ester is a Diethylester Dimethyl Ammonium Chloride (DEEDMAC) (claim 1’s limitations).
Regarding the ester compound, Barnabas’ general disclosure relates to through-the-rinse fabric care compositions comprising front-end stability agents and delivery enhancing agents and methods of using same to treat fabrics, especially in a laundering context (see abstract & ¶ [0002]-[0003]). Barnabas teaches a fabric softening composition comprising softening actives and delivery enhancing agents that improve the deposition of a fabric care benefit agent onto the fabric during laundering (see ¶ [0003]-[0007]). Barnabas teaches the fabric softening active is DEEDMAC (e.g., ditallowoyl ethanol ester dimethyl ammonium chloride) (see ¶ [0016]-[0017], [0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a pretreatment step of washing a fabric with a composition comprising a softening ester compound of DEEDMAC such as taught by Barnabas 
Moreover, the MPEP states that the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04 (IV)(C): Changes in Sequence of Adding Ingredients). Therefore, the separation or pretreatment step of washing the fabric with a softening active agent of DEEDMAC would have been prima facie obvious (claim 19). Moreover, it is noted that Cervin discloses the careful sequential addition of ingredients can be avoided (see ¶ [0018]). 
	Regarding claim 18 pertaining to the molar ratio, the MPEP 2144.05(II)(A) states that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation …  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages … which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions”. Cervin discloses various concentrations for testing oxidative stability of the protein enzyme (see Cervin at ¶ [0054]) and Barnabas teaches molar ratio of the ester compound (see Barnabas at ¶ 

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 12/10/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior art(s) combination of Cervin in view of Barnabas. 
In response to Applicant’s argument that “Cervin describes that the generation of PAA (peracetic acid) is by the enzyme, hydrogen peroxide and ester substrate combined in a single solution” contrary to the claimed invention requiring that the ester containing compound be pre-deposited on the fabric, this argument is not persuasive because the MPEP 2141(III) states “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s non-obviousness”. In the instant case, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” (MPEP 2144.04 (IV)(C): Changes in Sequence of Adding Ingredients). Therefore, the separation or pretreatment step of washing the fabric with a softening active agent of DEEDMAC would have been prima facie obvious because it is considered “common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients” (MPEP 2144.04). Furthermore, the MPEP 2141.02(I) further states that “In determining the 
In response to Applicant’s argument that the claimed methodology provides a detergent composition that is free of any acyl substrate in order to prevent premature peracid generation to enable a stable form suitable for storage, this argument is not persuasive because the primary reference of Cervin already recognizes the storage issues with a peracetic acid system (see Cervin at ¶ [0003]). For example, Cervin teaches “the system provides a small chemical footprint and is stable during short and/or long-term storage” and “detergent stability” (see Cervin at ¶ [0008], [0052]). Thus, the intended objective of both the claimed invention and prior art reference is to provide for stable detergent composition during storage. Accordingly, Applicant is invited to provide objective evidence (i.e. comparative data, figures, etc.) to support the allegation that preventing premature peracid generation would demonstrate any unexpected stability results over the prior art to illustrate non-obviousness of the claimed invention. 
In response to Applicant’s argument that Cervin already discloses a solution comprising an ester compound and therefore the skilled artisan would lack a motivation to pretreat a material with an additional ester-containing compound, this argument is not persuasive for the reasons stated above. The MPEP 2141(III) states that “The gap between the prior art and the claimed 

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653